Fourth Court of Appeals
                                San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00721-CR

                                  Donald KELLOGG,
                                       Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                                 Trial Court No. 427645
                          Honorable Jason Wolff, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 27, 2014.


                                            _____________________________
                                            Marialyn Barnard, Justice